           Entered on Docket March 25, 2021

                                                     Below is the Order of the Court.


 1
                                                     _____________________
 2                                                   Mary Jo Heston
                                                     U.S. Bankruptcy Judge
 3                                                   (Dated as of Entered on Docket date above)

 4

 5

 6     ________________________________________________________________
                   UNITED STATES BANKRUPTCY COURT
 7                WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8
 9 In re                                        Chapter 13

10 SARAH HOOVER,                                Case No.: 19-42890-MJH

11                 Debtor.                      Adversary No.: 20-04002-MJH

12
     SARAH HOOVER,                              ORDER GRANTING MOTION TO
13                                              EXTEND DEADLINE FOR FILING
                   Plaintiff,                   REPLY IN SUPPORT OF MOTION
14                                              TO STAY PROCEEDINGS PENDING
           vs.                                  APPEAL
15
   QUALITY LOAN SERVICE
16 CORPORATION OF WASHINGTON,
   PHH MORTGAGE CORPORATION
17 D/B/A PHH MORTGAGE SERVICES,
   HSBC BANK USA, N.A., AS TRUSTEE
18 OF THE FIELDSTONE MORTGAGE

19 INVESTMENT TRUST, SERIES 2006-2,
   NEWREZ, LLC, AND IH6 PROPERTY
20 WASHINGTON, L.P. D/B/A
   INVITATION HOMES
21
              Defendants.
22

23          THIS MATTER having come before the Court on Defendants PHH Mortgage Corporation

24 D/B/A PHH Mortgage Service, HSBC Bank USA, N.A., as Trustee of the Fieldstone Mortgage

25 Investment Trust, Series 2006-2, and NewRez, LLC’s (collectively, the “Defendants”) Motion to

26 Extend Deadline for Filing Reply in Support of Motion to Stay Proceedings Pending Appeal (Doc.
     ORDER GRANTING MOTION TO EXTEND DEADLINE                                             HOUSER LLP
     FOR FILING REPLY IN SUPPORT OF MOTION TO STAY                         600 University St., Ste. 1708
     PROCEEDINGS PENDING APPEAL                                                     Seattle, WA 98101
     AP NO. 20-04002-MJH                                                           PH: (206) 596-7838
     Page 1                                                                      FAX: (206) 596-7839
     Case 20-04002-MJH          Doc 106   Filed 03/25/21     Ent. 03/25/21 12:59:00           Pg. 1 of 3
 1 95) in the above-captioned adversary case, and the Court finding no genuine issue of material

 2 fact, it is hereby

 3          ORDERED that the deadline for Defendants to file a Reply in Support of Motion to Stay

 4 Pending Appeal is GRANTED. The Reply shall be due March 25, 2021.

 5

 6                                         ///End of Order///

 7
     Presented by:
 8
 9 HOUSER LLP

10 /s/ Emilie K. Edling
   Robert W. Norman, Jr., WSBA # 37094
11 Attorneys for Defendants PHH Mortgage
   Corporation, HSBC Bank USA, N.A., as
12 Trustee of the Fieldstone Mortgage Investment
   Trust, Series 2006-2, and NewRez, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      ORDER GRANTING MOTION TO EXTEND DEADLINE                                           HOUSER LLP
      FOR FILING REPLY IN SUPPORT OF MOTION TO STAY                       600 University St., Ste. 1708
      PROCEEDINGS PENDING APPEAL                                                   Seattle, WA 98101
      AP NO. 20-04002-MJH                                                         PH: (206) 596-7838
      Page 2                                                                    FAX: (206) 596-7839
      Case 20-04002-MJH       Doc 106     Filed 03/25/21        Ent. 03/25/21 12:59:00     Pg. 2 of 3
 1                                  CERTIFICATE OF SERVICE
            On March 24, 2021, I served the foregoing document(s): ORDER GRANTING MOTION
 2
     TO EXTEND DEADLINE FOR FILING REPLY IN SUPPORT OF MOTION TO STAY
 3
     PROCEEDINGS PENDING APPEAL, in the manner described below:
 4       Jason D. Anderson                              CM/ECF
         Anderson Law of King County, PLLC              UPS Overnight
 5                                                      UPS 2 Day Shipping
         787 Maynard Ave S., Suite B
                                                        Email
 6       Seattle, WA 98104                              Courier
         Jason@alkc.net
 7       Counsel for Plaintiff/Debtor
 8       Christina L. Henry                             CM/ECF
         Henry & Degraaff, P.S.                         UPS Overnight
 9                                                      UPS 2 Day Shipping
         787 Maynard Ave S., Suite B
                                                        Email
10       Seattle, WA 98104                              Courier
         chenry@hdm-legal.com
11       Counsel for Plaintiff/Debtor
12       Joseph W. McIntosh                             CM/ECF
         McCarthy & Holthus, LLP                        UPS Overnight
13                                                      UPS 2 Day Shipping
         108 1st Ave South, Suite 300
                                                        Email
14       Seattle, WA 98104                              Courier
         jmcintosh@mccarthyholthus.com
15       Counsel for Quality Loan Service
         Corporation of Washington
16

17       John A. McIntosh                               CM/ECF
         Schweet Linde & Coulson, PLLC                  UPS Overnight
18                                                      UPS 2 Day Shipping
         575 S. Michigan St.                            Email
         Seattle, WA 98108                              Courier
19       johnm@schweetlaw.com
20       Counsel for IH6 Property Washington,
         L.P.
21          I declare under penalty of perjury under the laws of the United States of America that the
22 foregoing is true and correct.

23          Dated: March 24, 2021

24
                                                         Rachel M. Perez
25

26
     ORDER GRANTING MOTION TO EXTEND DEADLINE                                             HOUSER LLP
     FOR FILING REPLY IN SUPPORT OF MOTION TO STAY                         600 University St., Ste. 1708
     PROCEEDINGS PENDING APPEAL                                                     Seattle, WA 98101
     AP NO. 20-04002-MJH                                                           PH: (206) 596-7838
     Page 3                                                                      FAX: (206) 596-7839
     Case 20-04002-MJH         Doc 106     Filed 03/25/21     Ent. 03/25/21 12:59:00        Pg. 3 of 3
